McLaughlin, J.:
This action was brought to reform a written contract upon the ground that the same was entered into by a mistake on the part of the plaintiff and by a mistake or fraud on the part of the defendant.
The defendant, in its answer, denied the material allegations of the complaint. After issue had been joined, defendant, upon an affidavit and the pleadings, moved for an order directing the plaintiff to furnish a bill of particulars setting out in detail the facts constituting the alleged mistake or fraud. The motion was denied as to the alleged mistake, but granted as to the alleged fraud, and the plaintiff appeals.
If the defendant procured the execution of the contract by fraud it knows that fact just as well as the plaintiff does. The general rule is that where the information sought is peculiarly within the knowledge of the party seeking it, or he has as much knowledge on that subject as the other party, then a bill of particulars will not be ordered. (Fink v. Jetter, 38 Hun, 163; Isaac v. Wilisch, 69 id. 339; Moody v. Belden, 60 id. 582; Barone v. O'Leary, 44 App. Div. 418.) If the defendant has been guilty of a fraud it does not need, in order to properly defend the action, to be informed in advance of the trial, what information the plaintiff has on that subject. It is not the office of a bill of particulars to inform an adversary, in advance of the trial, upon what his opponent relies. (Higenbotam v. Green, 25 Hun, 214.) This is what the defendant evidently desired, and if the order appealed from is affirmed, will be permitted to obtain. The defendant has as much or more knowledge than the plaintiff has as to the fraud alleged in the complaint, and it is not entitled to be informed in advance of the trial what the plaintiff can prove on that subject.
The order in so far as appealed from, therefore, must be reversed, *472with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Yah Brunt, P. J., concurred; Patterson, J., concurred in result.